Citation Nr: 0830786	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-23 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
disorder.  

2.	Entitlement to an increased rating for herpes simplex, 
currently evaluated as 10 percent disabling.  

3.	Entitlement to an increased rating for the residuals of an 
injury of the right arm, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to August 
1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the San Juan, the Commonwealth 
of Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issue of service connection for a low back disorder and 
increased ratings for right arm scars and herpes simplex are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for lumbar myositis was denied by the 
RO in a February 1997 rating action.  It was held in-service 
complaints were acute and transitory with no chronic 
pathology shown in-service or thereafter.  The veteran was 
notified of this action and of his appellate rights, but 
failed to file a timely appeal.

2.  Since the February 1997 decision denying service 
connection for lumbar myositis, the additional evidence, not 
previously considered, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  




CONCLUSION OF LAW

The additional evidence submitted subsequent to the February 
1997 decision of the RO, which denied service connection for 
lumbar myositis, is new and material; thus, the claim for 
service connection for this disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in April 2005 and November 2005, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

It is noted that the VCAA letters did not provide sufficient 
notice as to what is needed in terms of new and material 
evidence so as to satisfy the notice provisions of the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006).  
As the Board is granting the application to reopen the claim 
for service connection for a low back disorder, any error 
associated with this is considered to be harmless.  

The Board is also aware of the decision of the United States 
Court of Appeals for Veterans Claims (Court) in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In August 2006, the veteran was provided all necessary 
notifications regarding his claim for service connection.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection for lumbar myositis was previously denied 
by the RO in a February 1997 rating decision.  The veteran 
did not appeal this determination.  In such cases, it must 
first be determined whether or not new and material evidence 
has been submitted such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the February 1997 decision 
of the RO included the veteran's service treatment records 
that showed that the veteran was seen on several occasions 
for back pain, including pain related to a fall.  In May 
1987, the pain was described as chronic and in August 1997 it 
was noted that straight leg raising tests were positive.  On 
examination by VA in January 1995, the veteran was diagnosed 
as having paravertebral myositis.  The basis of the February 
1997 denial was because there was no evidence of chronicity 
of the back disorder in the years since service.  It was 
noted that there were complaints in service, but no chronic 
disorder was shown.

Evidence of record received in connection with the veteran's 
application to reopen his claim for service connection for a 
low back disorder includes findings of VA outpatient 
treatment records, dated in May 2004, that show that the 
veteran has been diagnosed as having disc disease at L4-L5 
and L5-S1.  

At the time of the previous denial in 1995, the veteran was 
diagnosed as having lumbar myositis, a disorder that may be 
acute or chronic in nature.  The now diagnosed lumbar disc 
disease, a chronic disability could be related to the back 
complaints that the veteran had while on active duty, 
particularly those showing positive straight leg raising 
tests.  For the purpose of determining whether evidence is 
new and material to reopen a claim, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  The Board finds the May 2004 treatment 
records constitutes new and material evidence such that the 
claim may be reopened.  To this extent, the appeal is 
granted.  
ORDER

An application to reopen a claim for service connection for a 
low back disorder is granted.  The appeal is allowed to this 
extent.


REMAND

Having decided that the claim is reopened, as noted, the 
claim must now be reviewed on a de novo basis.  The Board 
finds that an examination to ascertain whether there is a 
relationship between the veteran's in-service complaints and 
his current disability is necessary prior to appellate 
disability.  

Regarding the veteran's claims for increased evaluation for 
right arm scars and herpes simplex, the Board notes the 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Id. at 43-44.

Regarding these requirements, the RO, in its VCAA letters, 
listed examples of the type of types of medical and lay 
evidence that the are relevant to establishing entitlement to 
increased compensation, but did not contain a discussion as 
to the impact of the worsening of his disability on his 
employment and daily life, and why ratings higher than those 
assigned under VA's rating schedule were warranted.  Neither 
are there documents in the record that show that any 
deficiency in notification was "cured by actual knowledge on 
the part of the claimant." See Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir 2007).  As such, the claims must be 
returned for additional notifications.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  In 
particular, the requirements relating to 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) must be complied with.  

2.  The RO/AMC must arrange for an 
appropriate VA examination by a physician.  
The examiner should be requested to render 
an opinion regarding whether it is at 
least as likely as not (probability 50 
percent or greater) that the complaints 
and symptoms noted during service are 
related to any current diagnosis.  The 
claims folder should be made available for 
review in connection with this 
examination.  All indicated tests should 
be accomplished and all clinical findings 
reported in detail.  The examiner should 
provide complete rationale for all 
conclusions reached.

3.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


